                                                  UNITED STATES DISTRICT COURT
                                                .   DISTRICT OF SOUTH DAKOTA
                                                                   SOUTHERN DIVISION



                                                                                    sH


NANCY CLAUSSEN,                                                                    *             CIV 18-4087
                                                                                   *


                           Plaintiff,                                              *
                                                                                   *                                 ORDER
              vs.                                                                  *
                                                                                   *


AMERICAN FAMILY LIFE                                                               *
ASSURANCE COMPANY,                                                                 *
                                                                                   *


                           Defendant.                      .                       *
                                                                                   *

IS fs'p 'fs'p IS '^S 'Js tfp'p '|s /p fp rfp rfp 'P rjs rp ^ip rp'p'p'p ;p ^ ip tfp ^^'p -p ,p sp'p'p ^'p'p •p'p sp'p^^^'p'p ^^^^ip p p p p p p p p p p p p p p p p p p p p p p p p p




             Pending before the Court is Defendant American Family Life Assurance Company's
(AFLAC's) Motion to Compel Arbitration and Dismiss or Stay the Proceedings, Doc. 12, filed
August 20, 2018. Plaintiff has not responded.


             Plaintiff Nancy Claussen is a former independent contractor, referred to as an "associate,"
with AELAC, who entered into an Associate's Agreement with AELAC (Agreement) in January
2003 to work as an AELAC sales associate. On July 25, 2018, Plaintiff filed the instant complaint
alleging one count of breach of contract and one count of "bad faith," with the latter including
allegations of tortious interference, breach of the duty of good faith and fair dealing, and fraud and
deceit. Plaintiff asserts that Plaintiff had an ongoing disagreement with her Supervisor which
ultimately resulted in Plaintiff terminating her work with AELAC. Plaintiff states that, contrary to
their agreement and to company custom. Defendant ended her renewal premiums. Plaintiff also
claims that her former Supervisor is interfering with her ability to work for AELAC in a different
territory. Defendant moves to compel arbitration and dismiss or stay the proceedings, arguing that
this dispute falls within the scope of the Agi'eement's arbiti'ation provision.,


                                                               STANDARD OF REVIEW

            The Federal Arbitration Act does not identify what evidentiary standard a party seeking to
avoid arbitration must meet. Neb. Mack Co. v. Cargotec Solutions, LLC,762F.3dTil,141-42(Sth
Cir. 2014);see also Henry Techs. Holdings,LLC v. Giordano,2014 WL 3845870,at *3(W.D. Wis.
Aug.5,2014)("The FAA does not define a standard for a district court's determination of a motion
to compel arbitration[.]"). Courts that have addressed the issue have used a summary judgment
standard. Id.\ see also Schwalm v. TCP Nat'l Bank, 226 F. Supp.3d 937, 940 (D.S.D, 2016);
Technetronics,Inc. v. Leybold-Graeus GmbH,1993 WL 197028,at *2(E.D.Pa.June 9,1993)("[I]n
a motion to stay proceedings and/or compel arbitration, the appropriate standard of review for the
district court is the same standard used in resolving summaryjudgment motions pursuant to[Federal
Rule of Civil Procedure] 56(c)."). Therefore, the court may consider all evidence in the record,
viewing that evidence in the light mostfavorable to the non-moving party. Id.;see also Lee v. Credit
Acceptance Corp., 2015 WL 717637, at *1 (W.D. Wis. Nov. 12, 2015).


                                            ANALYSIS

                                 COMPELLING ARBITRATION

       Both state and federal governments have strong policies favoring arbitration. See Green Tree
Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 89-90 (2000); Rossi Fine Jewelers, Inc. v.
Gunderson, 648 N.W.2d 812, 814 (S.D. 2002)("We have consistently favored the resolution of
disputes by arbitration.") Questions of arbitration are governed by the Federal Arbitration Act(or
"FAA"),9 U.S.C. § 1 ef seq. The FAA was enacted to "reverse the longstanding judicial hostility
to arbitration agreements" and treat arbitration agreements like any other contract. Green Tree,531
U.S. at 89. South Dakota has adopted the Uniform Arbitration Act. See S.D.C.L. 21-25A-1, which
provides:
       A written agreement to submit any existing controversy to arbitration or a provision
       in a written contract to submit to arbitration any controversy thereafter arising
       between the parties is valid, enforceable and irrevocable, save upon such grounds as
       exist at law or in equity for the revocation of any contract. This chapter also applies
       to arbitration agreements between employers and employees or between their
       respective representatives.
S.D.C.L. § 21-25A-1.



       In general, the FAA "provides that written agreements to arbitrate controversies arising out
of an existing contract 'shall be valid,in'evocable, and enforceable,save upon such grounds as exist
at law or in equity for the revocation of any contract.   Dean Witter Reynolds,Inc. v. Byrd,470 U.S.
213, 218 (1985)(quoting 9 U.S.C. § 2). The FAA "mandates that district courts shall dhect the
parties to proceed to arbitration on issues as to which an arbitration agreement has been signed." Id.
(citing 9 U.S.C. §§ 3, 4). The "court's role under the FAA is therefore limited to determining
(1) whether a valid agreement to arbitration exists and, if it does (2) whether the agreement
encompasses the dispute. Pro Tech Indus., Inc. v. URS Corp., 377 F.3d 868, 871 (8th Cir. 2004).


        Whether there is a binding arbitration agreement is"an issueforjudicial determination unless
the parties clearly and unmistakably provide otherwise." Howsam v. Dean WitterReynolds,Inc.,537
U.S. 79, 83(2002)(quoting ATc&r Tech., Inc. v. Commc'ns Workers, 475 U.S. 643,649(1986)).
In examining whether the parties agreed to arbitrate, courts must ordinarily apply "state-law
principles that govern the formation of contracts." First Options of Chicago, Inc. v. Kaplan, 514
U.S. 938, 944 (1995). In applying state law, however,"due regard must be given to the federal
policy favoring arbitration, and ambiguities as to the scope of the arbitration clause itself must be
resolved in favor of arbitration." Volt Info. Sciences, Inc. v. Board of Trustees ofLeland Stanford
Jr. Univ., 489 U.S. 468,475-76(1989).



        In the present case,the question whether the parties formed a valid agreement to arbitrate is
governed by the contract law of South Dakota.' South Dakota courts apply ordinary contract
principles to arbitration agreements. Mastellerv. Champion Home Builders, Co.,123 N.W.2d561,
564(S.D. 2006). The required elements to form a valid contract in South Dakota are (1) parties
capable of contracting;(2) their consent;(3) a lawful purpose; and (4) sufficient consideration.
Setliffv. Akins,616 N.W.2d 878(S.D. 2000)(citing S.D.C.L. § 53-1-2).




Defendant's argument aboutthe enforceability ofthe contract is based on South Dakota law,though
Defendant does not state exactly how and why South Dakota state law governs. Because there is no
clause in the contract stating governing law,and because Plaintiff's residence is in the state ofSouth
Dakota, the Court assumes that South Dakota is the state in which the contract was entered into.
        In determining whether claims come within the scope of an arbitration provision,
        the district court does not reach the potential merits of any claim but construes the
        clause liberally, resolving any doubts in favor of arbitration and granting the motion
        unless it may be said with positive assurance that the arbitration clause is not
        susceptible of an interpretation that covers the asserted dispute.
3M Co. V. Amtex Sec., Inc., 542 F.3d 1193,1199 (8th Cir. 2008)(internal citations omitted). The
employment agreement contains a broad arbitration clause that applies to "any dispute arising under
or related in any way to this Agreement ("Dispute"), to the maximum extent allowed under the
Federal Arbitration Act ("FAA")." See Agreement at f 10.1. "Disputes" are defined by the
Agreement to include "any dispute arising under or relating in any way to this Agreement." Id.
Specifically, the provision includes "any Dispute arising under federal, state or local laws,statutes
or ordinances(for example,statutes prohibiting anti-competitive conduct, unfair business practices
and discrimination or harassment...) or arising under federal or state common law (for example,
claims of breach of contract, fraud, negligence, emotion distress or breach of fiduciary duty). Id.


        In her response. Plaintiff would have to argue that either the agi'eement to enter into
arbitration was invalid or that her claims do not arise from her employment. It would be very hard
for Plaintiff to meet her burden, especially in light of federal and state policy favoring arbitration.


                                      STAY OR DISMISSAL

       The FAA generally requires that a district court stay the judicial case after compelling
arbitration until the arbitration proceedings have concluded. Specifically, 9 U.S.C. § 4 states that
district courts "shall...stay the trial of the action until such arbitration has been had in accordance
with the terms of the agreement." Here, AFLAC asks the Court to exercise its discretion to dismiss
Plaintiffs case,rather than staying it. The Eighth Circuit recognizes"ajudicially-created exception
to the general rule which indicates district courts may,in their discretion, dismiss an action rather
than stay it where it is clear the entire controversy between the parties will be resolved by
arbitration." Green v. SuperShuttle Intern., Inc.,653 F.3d 766,769-70(8th Cir. 2011)(citing Jann
V. Interplastic Corp., 631 F. Supp. 2d 1161, 1167 (D. Mirm. 2009) (collecting cases)). This
discretionary authority should be used sparingly. Where all contested issues are not resolved by
arbiti-ation. Plaintiff could be prejudiced by the dismissal of the district coiart action because the
statute oflimitations may run,barring Plaintifffrom refiling complaints in state or federal court.See
id/oillQ. Accordingly,

       IT IS ORDERED:


       1.      That this case is stayed pending the completion of arbitration;

       2.      That the.case is referred to arbitration.


       3.      That Defendant is not awarded its fees and costs for bringing this Motion.
                     %
       Dated this       day of Octpber, 2018.

                                              BY THE COURT:




                                                awrence L. Pierspl
ATTEST:                                       United States District Judge
MATTHEW W,

BY:
                         ^puty
